ORDER

PER CURIAM:
Defendant Inez Genevive McMullin appeals her conviction of four counts of forgery. We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 30.25(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 30.25(b).